ON PETITION FOR REHEARING
On Appellants’ Petition fob. Rehearing
ROSSMAN, J.
This cause is before us again, this time upon a petition, filed by the appellants, for a rehearing. The *125petition reiterates the contentions which were presented in the appellants’ original "brief, bnt submits no new authorities or grounds of reasoning. We have given the petition careful consideration. We remain satisfied that our original opinion correctely determined the cause.
In our original opinion we stated that during the trial in the circuit court a blackboard was used by several of the witnesses in their portrayal of the facts, and that they uttered “here” and “there” as they pointed to places upon the board. Our opinion stated that the blackboard did not become a part of the record which was sent to this court and directed attention to the fact that in instances of that kind a void occurs which may render it difficult to try the cause de novo upon appeal. Possibly the manner in which we referred to the situation may create an impression that counsel for the appellants were remiss in not getting their record into shape during the trial for an appeal, if it developed that their clients wished an appeal. We, therefore, think that the following facts should be disclosed.
Before any briefs whatever had been filed, counsel for the appellants had occasion to account for the absence of a sketch of the appellants’ property which the court reporter had identified as Exhibit 13. In their efforts to explain the disappearance of the exhibit, the appellants filed two affidavits. The sketch was employed during the trial in the circuit court, and witnesses made marks upon it as they spoke of “here” and “there.” When our original opinion was written, we noticed the absence of the sketch, but had no knowledge of the affidavits. When a diligent search made by us failed to locate the sketch we inferred that it was the same object as the blackboard. It now *126develops that our inference was incorrect—the drawing which the court reporter marked Exhibit 13 was fastened to a blackboard for the purpose of convenient use and, hence, was referred to as one. It was actually, however, a drawing upon a sheet of paper.
From the above we see that counsel for the appellants took the precaution in the trial court of using a drawing upon paper which could be preserved for transmission to this court. Their precaution represented good practice and constituted the proper means of employing plats and drawings upon which witnesses are asked to make notations as they point to “here” and “there.” A drawing upon paper, which can be sent to the reviewing court, should always be employed rather than one upon a blackboard. We make the above explanation lest any inference adverse to counsel’s competency to prepare a record for appellate review be drawn. Since we stated in our original opinion that we were able to reconstruct the scene of the logging operations through use of the many photographs which showed the terrain, the explanation concerning Exhibit 13 does not require a reversal.
The petition for a rehearing is denied.
Wabneb, C. J., did not participate.